DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Status of Claims
Claims 1-6 and 10-18 are pending where claim 1 has been amended.  Claims 11-17 are withdrawn from consideration and claims 1-6, 10 and 18 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 102 and § 103 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims have been maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 10 and 18 is/are rejected under 35 U.S.C. 103 as obvious over US 2007/0177960 A1 to Tadros et al.
Regarding claim 1, Tadros discloses a nail (i.e. workpiece that is of an axle type or has sections in an axle form), formed by arranging several separation rings on the axle-type shaft to separate the workpiece into a plurality of sections, each of the plurality of sections having a same constant diameter between a pair of the separation rings, and each of the plurality of separation rings having same dimensions (Tadros, abstract, Figures 1A-1D, para [0009-0015]).

Regarding the limitation “an oil-immersion quenching cooling precursor of a workpiece” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, there does not appear to be any claimed structural differences between the instant workpiece as claimed and the workpiece of Tadros, and the workpiece of Tadros appears to be capable of being used as “an oil-immersion quenching cooling precursor of a workpiece.”  As such, the workpiece of Tadros appears to meet the instant claims.
Regarding claim 2, the plurality of separation rings of Tadros are distributed a same spacing apart in the axial direction along an outer surface of the workpiece (Tadros, abstract, Figures 1A-1D, para [0009-0015]).
Regarding claim 3, the rings of Tadros are formed integrally with the shaft (Tadros, abstract, Figures 1A-1D, para [0009-0015]). Regarding the limitation “machined integrally with the workpiece,” product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product 
Regarding claim 4, at least one separation ring of the plurality of separation rings of Tadros has a flat upper surface and a sloped lower surface opposite the flat upper surface (Tadros, abstract, Figures 1A-1D, para [0009-0015]).
Regarding instant claim 5, the longitudinal cross section of the rings of Tadros is in a sloped shape (Tadros, abstract, Figures 1A-1D, para [0009-0015]).
Regarding instant claim 6, the top of the rings of Tadros appear to be flat tops. (Tadros, abstract, Figures 1A-1D, para [0009-0015]).
Regarding claim 7, Tadros discloses an exemplary embodiment wherein the number of rings per inch is 20 rings per inch (Tadros, para [0035]), i.e. wherein a length or base thickness of a part of the separation ring that is coupled with the outer surface of the workpiece in the axial direction of the workpiece is 1.27 mm, lying within the instantly claimed range of 1-20 mm.
Regarding instant claim 10, the spacing of the rings of Tadros appears to be even (Tadros, abstract, Figures 1A-1D, para [0009-0015]).
Regarding claim 18, where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  In the instant case, it would be obvious to one of ordinary skill in the art to alter the shape of the workpiece of Tadros to any other equally useful shape, such as a shape with unevenly spaced rings, as such a shape would serve the same purpose.
Claim(s) 1-7, 10 and 18 is/are rejected under 35 U.S.C. 103 as obvious over US 2007/0062628 A1 to Aeschlimann et al.

Regarding the instantly claimed length, height and spacing, where the only difference between the prior art and the claims is the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 IV). The device of Aeschlimann does not appear to perform differently from the instantly claimed device, and as such the instantly claimed device is not patentably distinct from the device of Aeschlimann.
Regarding the limitation “an oil-immersion quenching cooling precursor of a workpiece” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, there does not appear to be any claimed structural differences between the instant workpiece as claimed and the workpiece of Aeschlimann, and the workpiece of Aeschlimann appears to be capable of being used as “an oil-immersion quenching cooling precursor of a workpiece.”  As such, the workpiece of Aeschlimann appears to meet the instant claims.
Regarding claim 2, the plurality of separation rings of Aeschlimann are distributed a same spacing apart in the axial direction along an outer surface of the workpiece (Aeschlimann, abstract, Figure 2, element 20b, para [0038-0039]).
Regarding claim 3, the rings of Aeschlimann are formed integrally with the shaft (Aeschlimann, abstract, Figure 2, element 20b, para [0038-0039]). Regarding the limitation “machined integrally with 
Regarding claims 4, 7 and 18, where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  In the instant case, it would be obvious to one of ordinary skill in the art to alter the shape of the workpiece of Aeschlimann to any other equally useful shape, such as a shape with unevenly spaced rings, as such a shape would serve the same purpose.
Regarding instant claim 5, the longitudinal cross section of the rings of Tadros is in a stepped rectangular shape (Aeschlimann, abstract, Figure 2, element 20b, para [0038-0039]).
Regarding instant claim 6, the top of the rings of Aeschlimann appear to be flat tops (Aeschlimann, abstract, Figure 2, element 20b, para [0038-0039]).
Regarding instant claim 10, the spacing of the rings of Aeschlimann appears to be even (Aeschlimann, abstract, Figure 2, element 20b, para [0038-0039]).
Regarding claim 18, where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  In the instant case, it would be obvious to one of ordinary skill in the art to alter the shape 
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
Applicant argues that Tadros does not disclose a “workpiece,” let alone a “precursor of a workpiece” that is an “axle-type workpiece or workpiece that has sections in an axle formed in an axial direction of the workpiece” because a workpiece is “a piece of work being machine” or “a piece of work in process of manufacture” and an axle is “the pin, bar, shaft, or the like, on which or by means of which a whieel or pair of wheels rotates” or “a pin or shaft on or with which a wheel or pair of wheels revolves.  This is not found persuasive for multiple reasons.  First, any solid object can be a “precursor of a workpiece” in that is an object which can be (i.e. can be a precursor to “a piece of work in process of manufacture.” The instant specification does not disclose an axle in the form of an axle with wheels attached, and instead discloses an object with a central shaft referred to as an “axle-type workpiece” to which the shaft-like object of Tadros conforms to in shape.  Furthermore, regarding the limitation “an oil-immersion quenching cooling precursor of a workpiece” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, there does not appear to be any claimed structural differences between the instant workpiece as claimed and the workpiece of Tadros, and the workpiece of Tadros appears to be capable of being used as “an oil-immersion quenching cooling precursor of a workpiece.”  As such, the workpiece of Tadros appears to meet the instant claims.
Applicant argues that Tadros fails to disclose “each of the plurality of sections having a same constant diameter between a pair of the separation rings.”  This is not found persuasive because the 
Applicant argues that there is no suggestion or motivation for the person of ordinary skill in the art to use a nail as a workpiece precursor for oil-immersion quenching cooling.  This is not found persuasive because regarding the limitation “an oil-immersion quenching cooling precursor of a workpiece” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, there does not appear to be any claimed structural differences between the instant workpiece as claimed and the workpiece of Tadros, and the workpiece of Tadros appears to be capable of being used as “an oil-immersion quenching cooling precursor of a workpiece.”  As such, the workpiece of Tadros appears to meet the instant claims.
Applicant argues that the nail of Tadros is a final product whereas the instantly claimed precuros is an intermediate product.  This is not found persuasive because this does not influence the patentability of the claims insofar as the structure of Tadros is the same as the instantly claimed structure.
Applicant argues that the separation rings of claim 1 and the annular rings of Tadros are intended for different purposes.  This is not found persuasive because the shape of the rings of Tadros are not patentably distinct form the instantly claimed rings despite having different intended purposes.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the separation rings in claim 1 are arranged on the whole part which needs oil immersion quenching cooling, but in Tadros, the ringed section is spaced over only about 48% of the total nail length) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Tadros does not recite the instantly claimed dimensions. This is not found persuasive because regarding the instantly claimed length, height and spacing, where the only difference between the prior art and the claims is the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04 IV). The device of Tadros does not appear to perform differently from the instantly claimed device, and as such the instantly claimed device is not patentably distinct from the device of Tadros.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2,513,165 to Gilreath, US 3,844,925 to Stathakos and US 4,836,372 to Shelton disclose axle-type workpieces with multiple separation rings thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736